Citation Nr: 0116319	
Decision Date: 06/14/01    Archive Date: 06/19/01

DOCKET NO.  96-40 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to initial evaluation in excess 20 percent for 
history of right plantar fasciitis, and status post bony spur 
removal of 4th toe.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel


INTRODUCTION

The veteran had active service from September 16, 1971 to 
August 12, 1975 and from December 5, 1979 to January 31, 
1996.

The current appeal arose from a June 1996 rating 
determination by the Department of Veterans Affairs (VA) 
Medical and Regional Office Center (M&ROC) in Cheyenne, 
Wyoming.  

The M&ROC granted service connection for history of right 
plantar fasciitis and status post bony spur removal, 4th toe 
and assigned a 10 percent evaluation effective February 1, 
1996. 

The veteran provided oral testimony before a Hearing Officer 
at the M&ROC in September 1996, a transcript of which has 
been associated with the claims file.  

In June 1997, the M&ROC increased the disability evaluation 
from 10 to 20 percent disabling, effective February 1, 1996.  

In January 1999 the Board of Veterans' Appeals (Board) 
remanded the case to the M&ROC for further development and 
adjudicative actions.

During the course of the appeal the veteran relocated, and 
jurisdiction of his claim has been assumed by the RO in 
Nashville, Tennessee.  

In August 2000 the RO affirmed the determination previously 
entered.  

The case has been returned to the Board for further appellate 
review.


FINDING OF FACT

Medical evidence demonstrates that the veteran's right foot 
disability is productive of not more than severe incomplete 
paralysis.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 20 percent 
for history of right plantar fasciitis, and status post bony 
spur removal of 4th toe have not been met.  38 U.S.C.A. § 
1155 (West 1991); Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475 § 4, 114 Stat. 2096, 2098-99 
(2000) (to be codified as amended at 38 U.S.C. § 5107); 38 
C.F.R. § 4.124a Diagnostic Codes 8525, 8625, 8725 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Service medical records show that the veteran was seen on 
numerous occasions with complaints of right foot pain.  A 
diagnosis of heel spur syndrome with secondary plantar 
fasciitis was provided.  In March 1985, she underwent middle 
phalangeal head resection of the right foot.  In November 
1992, she underwent plantar fasciotomy. 

A March 1996 VA consultation report shows the veteran stated 
that she was not having problems with the 4th toe, but that 
the right heel caused pain and a burning sensation.  Right 
foot pedal pulses were normal.  

Although the right heel incisional scar was said to be well 
healed and without tenderness, there was an adhesion type 
mass at the sight of the incision, and it was there that she 
was experiencing her greatest tenderness.

On examination the physician's impression was that the 
veteran had nerve entrapment, neurofibromatosis developing 
postoperatively from the inservice surgery.  He had given her 
a series of steroid injections to reduce the tenderness and 
nerve entrapment.  Follow-up with orthotics helped relieve 
the stress by reducing the pull on the medial calcaneal 
nerve.  He said that if this did not revolve in 6-8 weeks, 
surgery was to be considered for release of the nerve from 
entrapment.  It was noted that she was to be followed at the 
VA podiatry clinic.

An April 1996 VA examination report shows the veteran 
complained of a burning sensation in the heel of the right 
foot in the medial aspect over the right scar.  The surgical 
scars on the right foot and 4th toe were well healed.  There 
was slight tenderness on palpation over the plantar fasciitis 
scar.  It was noted that she was receiving ongoing care from 
a local podiatrist.  

VA Podiatry Clinic visits in May and June 1996 show ongoing 
right heel complaints.  The veteran underwent surgery in May 
1996 for release of the nerve.

The veteran was accorded a personal hearing before a hearing 
officer in September 1996.  She stated that her May 1996 
surgery was unsuccessful, and she continued to experience 
pain and a burning sensation in the right foot.  

A report is of record from MM, DPM, dated in August 1996, 
showing that the veteran's second surgery for the right foot, 
in May 1996, had been to free up and release the calcaneal 
nerve from fibrous attachments.  She had also been fitted for 
and given root functional orthotics in July 1996.  She had 
received steroid injections 2-3 times a month since the May 
1996 surgery to help prevent fibrous attachments to the 
nerve.

Dr. MM stated that the veteran continued to complain of 
having pain and a burning sensation in the right heel.  She 
said that the May 1996 surgery had helped for awhile, but 
that the same problems had recurred.  Orthotics were helping 
with some of her other problems (i.e., back and leg aches on 
standing), but her heel was painful at times.

Dr. MM's impression was recurring nerve entrapment.  The 
veteran was to use orthotics for 6 weeks.  He felt that the 
injections had not been successful.  It was suggested that a 
follow-up with orthotics was necessary to relieve stress on 
the medial calcaneal nerve.  If this did not significantly 
resolve the problem in 6-8 weeks, surgery should be 
considered to clip the calcaneal nerve branch where it 
branched from behind the ankle.

Associated with the claims file are VA clinical reports dated 
in September 1996 that show the veteran continued to have 
right heel complaints.

The veteran underwent neurectomy surgery in September 1996.  
Follow-up visits show that she did fairly well, although 
there was some evidence of tenderness and drainage, and in 
November 1996, she developed surgical scar inflammation and 
rash.

Associated with the claims file are VA clinical reports dated 
from July to December 1999 that show the veteran continued to 
experience right foot pain and chronic plantar fasciitis.  

A January 2000 VA special neurological examination report 
shows the right foot was described as pink in color with good 
dorsalis pedis and posterior tibial pulses.  Tapping of the 
tibial nerve at the medial right ankle produced positive 
Tinel's sign.  



The surgical scars were reportedly well-healed.  Motor 
examination revealed no muscle wasting and no weakness.  
Sensory examination revealed decreased sensation over the 
medial right ankle extending to the midline of the heel.  

The examiner's impression was decreased sensation in the 
right foot in a distribution consistent with that of the 
medial calcaneal branch of the tibial nerve, and positive 
Tinel's sign with tapping of the tibial nerve at the right 
ankle with complaints of intermittent excruciating pain with 
radiation across the dorsum of the foot.  

A January 2000 VA special orthopedic examination report shows 
there was no reported pain associated with plantar fasciitis.  
Prominent navicular was reported.  Range of motion of the 
ankle was to 30 degrees dorsiflexion and to 30 degrees 
plantar flexion.  The anterior drawer's sign was negative.  
The veteran had good flexibility of her forefoot, midfoot, 
and hindfoot.  There was no evidence of any subtalar pain.  

The examiner's impression was persistent pain and 
paresthesias secondary to the resected nerve.  He stated that 
while the disability caused a change in jobs, it was 
productive of mild impairment.  He stated her range of motion 
was normal.  There was no evidence of plantar fasciitis.  The 
degree of impairment related to her right foot was mild.  

X-ray's revealed a small heel spur along the plantar surface 
on the right.  There was evidence of well corticated ossific 
densities adjacent to the medial surfaces of the tarsal 
navicular bones.  The radiologist stated that a degree of 
soft tissue swelling appeared to be present, but also 
indicated that this could be a normal anatomic variant of an 
excessory navicular bone.  


Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The Board has also considered all regulatory provisions which 
are potentially applicable through the assertions and issues 
raised in the evidence of record as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991). 

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).

However, in Fenderson v. West, 12 Vet. App. 119, the United 
States Court of Appeals for Veterans Claims (Court) held that 
the rule from Francisco supra, does not apply where the 
appellant has expressed dissatisfaction with the assignment 
of an initial rating following an initial award of service 
connection for that disability.  Rather, at the time of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.

The assignment of a particular diagnostic code is completely 
dependent upon the facts of a particular case.  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  

One diagnostic code may be more appropriate than another 
based on such factors as an individual's relevant medical 
history, the current diagnosis and demonstrated 
symptomatology.  Any change in diagnostic codes by a VA 
adjudicator must be specifically explained.  Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).

As will be discussed below in pertinent part, in this case, 
the Board has considered whether other rating codes might be 
more appropriate than the ones used by the RO.  See Tedeschi 
v. Brown, 7 Vet. App. 411, 414 (1995).

The Court has held that a determination with regard to both 
entitlement to the assignment of specific ratings must be 
made upon a review of the entire evidentiary record including 
thorough and comprehensive examinations that are 
representative of the entire clinical picture.  Brown v. 
Brown, 5 Vet. App. 413 (1993).

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (2000).

The Court has also reviewed the method of evaluating 
increased ratings for musculoskeletal disorders in recent 
holdings.  In particular, it has addressed the use of several 
sections of 38 C.F.R. Part 4.

When a diagnostic code provides for compensation based solely 
upon limitation of motion, the provisions of 38 C.F.R. §§ 
4.40 and 4.45 (2000) must be considered, and the 
examination(s) upon which the rating decisions are based must 
adequately portray the extent of functional loss due to pain 
"on use or due to flare-ups." DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain or due to 
flare-ups under 38 C.F.R. §§ 4.40, 4.45, 4.59 (2000).  
Johnson v. Brown, 9 Vet. App. 7 (1997) and DeLuca, supra.

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40 
(2000).

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.  38 C.F.R. § 4.45 (2000).

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the rating schedule is 
to recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  The joints 
involved should be tested for pain on both active and passive 
motion, in weight-bearing and nonweight-bearing and, if 
possible, with range of opposite undamaged joint.  38 C.F.R. 
§ 4.59 (2000).


Degenerative arthritis established by x-ray findings is rated 
according to limitation of motion for the joint or joints 
involved.  Where limitation of motion is noncompensable, a 
rating of 10 percent is assigned for each major joint or 
group of minor joints affected by limitation of motion to be 
combined not added under Diagnostic Code 5003.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  In the absence of limitation of motion, a 10 percent 
rating is assigned where there is x-ray evidence of 
involvement of two or more major joints, or two or more minor 
joint groups; and a 20 percent evaluation is assigned where 
there is x-ray evidence of involvement of two or more joints 
or two or more minor joint groups and occasional 
incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003.

Traumatic arthritis, Diagnostic Code 5010, is evaluated under 
the same thing criteria as degenerative arthritis under 
Diagnostic Code 5003.  Degenerative arthritis established by 
x-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 38 
C.F.R. § 4.25 (2000).

However, the evaluation of the same "disability" or the 
same "manifestations" under various diagnoses is 
prohibited.  38 C.F.R. § 4.14 (2000).  The Court has held 
that a claimant may not be compensated twice for the same 
symptomatology as "such a result would overcompensate the 
claimant for the actual impairment of her earning capacity."  
Brady v. Brown, 4 Vet. App. 203, 206 (1993).


This would result in pyramiding, contrary to the provisions 
of 38 C.F.R. § 4.14. The Court has acknowledged, however, 
that when a veteran has separate and distinct manifestations 
attributable to the same injury, she should be compensated 
under different diagnostic codes.  Esteban v. Brown, 6 Vet. 
App. 259 (1994).

Under 38 C.F.R. § 4.71, Plate II, normal ankle dorsiflexion 
is shown as 0 to 20 degrees; normal ankle plantar flexion is 
shown as 45 to 0 degrees (2000).

Under Diagnostic Code 5284, other injuries of the foot, a 20 
percent rating is assignable when moderately severe.  A 30 
percent rating is assignable when severe.  With actual loss 
of use of the foot, a 40 percent rating is assignable.

Under Diagnostic Code 5283 a 20 percent evaluation is 
warranted if the malunion or nonunion is moderately severe.  
A 30 percent evaluation is provided if the disorder is 
severe.  38 C.F.R. § 4.71a, Diagnostic Code 5283 (2000).

The rating schedule lists neuritis of the posterior tibial 
nerve, Diagnostic Code 8625, neuralgia of the posterior 
tibial nerve, Diagnostic Code 8725, as well as paralysis of 
the posterior tibial nerve, Diagnostic Code 8525.  

Neuritis is inflammation of a nerve with pain, tenderness, 
anesthesia, paresthesia, paralysis, wasting, and 
disappearance of reflexes.  DORLAND'S ILLUSTRATED MEDICAL 
DICTIONARY 1127 (28th ed. 1994).  Neuralgia is pain extending 
along the course of a nerve.  Id.  Paralysis is loss or 
impairment of motor function or, by analogy, sensory 
function, of a body part due to a neural or muscular lesion.  
Id at 1227.  

The rating criteria for each of these disabilities are found 
under Diagnostic Code 8525.  Since the same rating criteria 
are used to evaluate each of the three nerve disorders, 
distinctions among them are not critical.


Under the provisions of Diagnostic Codes 8525, 8625, and 
8725, a 30 percent evaluation is warranted for complete 
paralysis that includes all muscles of the sole of the foot, 
that is frequently accompanied by painful paralysis of a 
causalgic nature, and when the toes cannot be flexed, 
adduction is weakened, and plantar flexion is impaired.  A 20 
percent evaluation is assigned for severe incomplete 
paralysis.  A 10 percent evaluation is provided for mild 
incomplete paralysis.  38 C.F.R. § 4.124a Diagnostic Codes 
8525, 8625, and 8725.

The Court has held that a separate, additional rating may be 
assigned if the veteran's foot disability is manifested by a 
scar that is poorly nourished with repeated ulceration, a 
scar that is tender and painful on objective demonstration, 
or a scar that is otherwise causative of limitation of 
function.  38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 
7805 (2000); Esteban v. Brown, 6 Vet. App. 259 (1994).

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)1) (2000).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
appellant.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 
3.102, 4.3 (2000).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  VCAA of 2000, Pub. L. 
No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be 
codified as amended at 38 U.S.C.A. § 5107).
Analysis
Duty to Assist

The Board initially notes that the duty to assist has been 
satisfied in this instance.  

The RO has made reasonable efforts to obtain evidence 
necessary to substantiate the veteran's claim, including any 
relevant records adequately identified by her as well as 
authorized by her to be obtained.  VCAA of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C.A. § 5103A); see also McKnight v. Gober, 
131 F.3d 1483 (Fed. Cir. 1997); Epps v. Brown, 9 Vet. 
App. 341, 344 (1996), aff'd sub nom. Epps v. Gober, 126 F.3d 
1464 (Fed. Cir. 1997).

The Board is satisfied that as a result of the remand in 
January 1999, all relevant facts have been properly developed 
to their full extent, and that VA has met its duty to assist.  
Godwin v. Derwinski, 1 Vet. App. 419 (1991); White v. 
Derwinski, 1 Vet. App. 519 (1991).  

In this regard, the Board notes that the veteran was given 
the opportunity to submit additional evidence pertinent to 
her appeal, additional medical documentation referable to her 
treatment was obtained, and she was afforded the benefit of 
contemporaneous and comprehensive VA special orthopedic and 
neurological examinations.  The Board has not been made aware 
of any additional evidence which has not already been 
requested and/or obtained pertinent to the veteran's appeal.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant in 
developing the facts pertinent to her claim is required to 
comply with the duty to assist her as amended by the VCAA of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified at 38 U.S.C. § 5103A).

In reaching this determination, the Board has considered the 
fact that the law with respect to the duty to assist has been 
significantly changed since the most recent Supplemental 
Statement of the Case was issued to the veteran.

In this case, the Board finds that the veteran is not 
prejudiced by its consideration of her claim pursuant to this 
new law without its first being considered by the RO.  

As set forth above, VA has already met all obligations to the 
veteran under this new law.  Moreover, the veteran and her 
representative have been afforded the opportunity to submit 
evidence and argument on the merits of the issues on appeal, 
and have done so, to include the testimony proffered at the 
RO.


In view of the foregoing, the Board finds that the veteran 
will not be prejudiced by its actions and that a remand for 
adjudication of her claim by the RO under the new law would 
only serve to further delay resolution of her claim.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.


Increased Evaluation

It is noted that this case involves an appeal as to the 
initial rating insofar as the RO granted service connection 
and assigned a 20 percent rating for the right foot 
disability, effective from the date following separation from 
service.  See Fenderson v. West, 12 Vet. App. 119 (1999).

As noted above, in initial rating cases, separate ratings can 
be assigned for separate periods of time based on facts 
found, a practice known as "staged" ratings.  However, in 
the case at hand, the Board finds that a staged rating is not 
appropriate with regard to an increased evaluation for the 
appellant's right foot disability.  

From the outset, it should be noted that the right foot 
disability at hand is not specifically found in the 
regulations, and thus, as is the case with other 
disabilities, is rated by comparison to other similar 
disabilities.  This is an exercise dependent on appropriate 
analogization.  38 C.F.R. § 4.20.  In this regard, the Board 
concludes that the RO has recently rated the veteran's 
service-connected right foot disability with application of 
Diagnostic Codes 8525, 8626, and 8725.

As to the neurologic and orthopedic aspects of the veteran's 
right foot disability, the Board notes that separate ratings 
for these manifestations are prohibited.  See 38 C.F.R. § 
4.14.  The disability is primarily neurologic in nature, 
however, the veteran is entitled to the highest disability 
evaluation available.

A review of the record indicates that an increased rating is 
not warranted under Diagnostic Codes 8525, 8625, 8725 because 
the medical evidence does not show that the veteran has 
complete paralysis of the posterior tibial nerve.  The most 
recent findings on examination strongly suggest that the 
veteran has functional ability well beyond what might be 
expected of complete paralysis.  On motor examination there 
was no evidence of muscle wasting.  There was also no 
evidence of weakness with toe extension or flexion or with 
any foot movements.  There was evidence of decreased 
sensation over the medial right ankle extending to the 
midline of the heel as well as positive Tinel's sign over the 
medial right ankle.  As noted above, to warrant a rating 
higher than 20 percent, the evidence of record would have to 
show that the veteran has complete paralysis of the right 
posterior tibial nerve.  There is no such evidence of record.  
The absence of evidence of complete paralysis precludes a 
rating in excess of 20 percent under Diagnostic Codes 8525, 
8625, and 8725.  

A separate rating is not warranted upon application of 
Diagnostic Codes 7803, 7804, or 7805.  There is no evidence 
of record showing that the scars resulting from the plantar 
fasciotomy and neurectomies were poorly nourished with 
repeated ulceration, tender and painful on objective 
demonstration, or productive of any limitation on the ankle 
or foot.  The Board notes that the veteran complained of a 
sensation with tingling in the area of the surgical scar, but 
she did not report and there was no objective finding that 
the scar itself was tender and painful.  In fact, the 
examiner stated that the scars were well-healed.  

Moreover, the record does not reflect severe malunion or 
nonunion of the right foot metatarsal bones for an increased 
rating under 38 C.F.R. § 4.71a, Diagnostic Code 5283.  

The Board notes that an increased rating for residuals of 
foot disability under 38 C.F.R. § 4.71a, Diagnostic Code 5284 
is not warranted since the predominant symptoms of the 
veteran's foot disabilities are neurological as opposed to 
musculoskeletal in origin.

Alternatively, the Rating Schedule provides a 20 percent 
evaluation for limited ankle motion, which is marked.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5271 (2000).  The Board notes 
that the most recent medical evidence shows full range of 
motion of the right foot, therefor the application of range 
of motion Diagnostic Code would not result in an increased 
rating for the right foot disability. See 38 C.F.R. § 4.71a, 
Diagnostic Code 5271.  

With respect to the veteran's complaints of pain, the Board 
notes that the Court has held that diagnostic codes 
predicated on limitation of motion do not prohibit 
consideration of a higher rating based on functional loss due 
to pain on use or due to flare-ups under  38 C.F.R. §§ 4.40, 
4.45, 4.59 (2000).  See Johnson v. Brown, 9 Vet. App. 7 
(1996); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  

With respect to the application of 38 C.F.R. § 4.40, 4.45, 
the Board notes that the most recent examinations have not 
demonstrated anatomical damage, weakness, functional loss, 
and pain to such an extent that an evaluation in excess of 
the current 20 percent evaluation is assignable.  Moreover, 
since the veteran's pain manifestation by her neurological 
damage has already been taken into account in the current 20 
percent rating, an even higher rating due to the same pain is 
not warranted.  In this regard the current rating assigned 
contemplates disability due to constant pain, at times 
excruciating in character, or as contemplated in the 
applicable diagnostic codes, moderate disablement.  

Moreover, the January 2000 VA examiner categorized the 
veteran's pain and disablement of her right foot as mild in 
nature, hardly qualifying for assignment of increased 
evaluation on the basis of functional loss due to pain.  
Additionally, no higher evaluation is warranted with 
application of the criteria for arthritis as no such 
significant disease process is shown present.  In any event, 
current 20 percent evaluation is the maximum evaluation 
assignable with application of such criteria.

Additional Consideration

With respect to this claim, the Board observes that in light 
of Floyd v. Brown, 9 Vet. App. 88 (1996), the Board does not 
have jurisdiction to assign an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) in the first instance.  The Board, 
however, is still obligated to seek all issues that are 
reasonably raised from a liberal reading of documents or 
testimony of record and to identify all potential theories of 
entitlement to a benefit under the law or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.

The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

In the veteran's case at hand, the Board notes that the RO 
neither provided nor discussed the criteria for assignment of 
an increased evaluation for the disability of the right foot 
on an extraschedular basis.  

Nevertheless, the veteran has argued that her right foot 
disability has impaired her ability to work.  Other 
statements from the veteran and her representative may be 
liberally construed as requesting extraschedular evaluation.

Before determining in the first instance that there is no 
evidence warranting referral, the Board must consider, in 
accordance with VAOPGCPREC 16-92, and Bernard v. Brown, 4 
Vet. App. 384 (1995), whether the veteran would be prejudiced 
by the Board considering the issue in the first instance.  
Floyd, supra, at 96.

The Board finds that the veteran has been given adequate 
notice of the need to submit evidence and/or argument on the 
question of increased evaluation, which by implication 
includes extraschedular evaluation.  In this regard, the 
appellant has definitely raised arguments and submitted 
evidence referable to the disabling manifestations of her 
right foot disability contended to have complicated her 
ability to work, necessitated medical attention, and been a 
source of unusual impairment.  The appellant and her 
representative have raised arguments and asserted the 
applicability of pertinent criteria, and it is unlikely that 
she would be prejudiced by the Board's initial consideration 
of the assignment of an increased evaluation on an 
extraschedular basis.  VAOPGCPREC 6-96.

In the unusual case where the schedular evaluations are found 
to be inadequate, an extraschedular evaluation may be 
assigned commensurate with impairment in the average earning 
capacity due exclusively to the service-connected disability 
or disabilities.  38 C.F.R. § 3.321(b)(1).

As to the disability presented in this claim, the Board 
cannot conclude that the veteran's disability picture is so 
unusual or exceptional, with such related factors as frequent 
hospitalization or marked interference with employment, as to 
render impractical the application of regular schedular 
standards.  

The record is clear in showing that the appellant has not 
required frequent hospitalizations for treatment of her right 
foot disability.  While she had to change jobs because of her 
disability, her right foot disability was productive of only 
mild impairment.  As the Board noted earlier, the appellant 
is rated on the basis of severe impairment.

The regular schedular standards as applied to the veteran's 
case adequately compensate her for the demonstrated level of 
impairment produced by her right foot disability.  No 
evidentiary basis has been presented upon which to predicate 
referral of her case to the Under Secretary for Benefits or 
the Director of the VA Compensation and Pension Service for 
consideration of extraschedular evaluation.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
evaluation in excess of 20 percent for her right foot 
disability.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to initial evaluation in excess 20 percent for 
history of right plantar fasciitis, and status post bony spur 
removal of 4th toe is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

